Citation Nr: 1756143	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-10 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for degenerative joint disease of the left knee.  

4.  Entitlement to service connection for diabetes mellitus, Type II. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to October 1976 in the Navy and from July 1981 to September 1992 in the Army. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the non-compensable rating for bilateral hearing loss and denied service connection for right knee degenerative joint disease, left knee degenerative joint disease, and diabetes mellitus, Type II.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the proceeding has been reviewed and associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Bilateral Hearing Loss

The Veteran has been assigned a noncompensable rating for his service connected bilateral hearing loss.  The last VA examination performed to assess the severity of his bilateral hearing loss was in July 2012.  

The Veteran testified at the hearing in April 2017 and indicated that his bilateral hearing loss has progressively become worse over the years.  Given this statement, along with the fact that the last examination was conducted over five years ago, the Board finds that the July 2012 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of the Veteran's bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (stating that VA must provide a new examination where a Veteran claims the disability is worse than originally rated and the available evidence is too old to adequately evaluate the current severity).  

Accordingly, a remand is necessary in order to afford the Veteran an additional 
VA examination to adequately assess the current severity of the Veteran's bilateral hearing loss.  

Right Knee

The Veteran filed a claim of service connection for a right knee disability.  By way of background, the Veteran relayed that he went for a massage in 2012 and the therapist noticed a cyst over the popliteal region on the right.  He stated that he subsequently went for an MRI [Magnetic Resonance Imaging] scan, which revealed a torn meniscus and he ultimately underwent an arthroscopic procedure on the right knee.  Following the arthroscopic procedure, he notice swelling over the right knee.  He reported to the hospital in May 2012 and underwent an incision and drainage (I&D) procedure.  The cultures from the I&D procedure grew Strep B and he was assessed with Septic arthritis of the right knee due to group B strep.  See 10/23/2012, Medical Treatment Record- Non-Government Facility, pp. 22-26.  

The Veteran reported that he ruptured his gastrocnemius muscle while playing volleyball in service at Fort Leavenworth.  

The Veteran submitted private physician records dated in May and July 2012.  The physician diagnosed the Veteran with a right knee injury treated with arthroscopy and subsequent infection of the cyst treated with irrigation and debridement of the cyst, which was posterior of the knee in the gastrocnemius. The physician concluded that the knee and cyst behind the knee that was associated with the gastrocnemius is related to his 1991 injury, which was a gastroc tear.  The July 2012 record indicated that the Veteran had right knee degenerative arthritis.  

After a review of the evidence, the Board finds that the May and July 2012 private physician statements are insufficient to grant service connection for a right knee disability.  Although the Veteran reported a torn right gastrocnemius in 1991 during his September 1983 examination, the claims file does not consist of the Veteran's 1991 service treatment records from Fort Leavenworth to confirm this diagnosis.  Furthermore, the private physician assessed the Veteran with a right knee injury treated with arthroscopy and subsequent infection of the cyst treated with irrigation and debridement of the cyst.  However, the physician does not provide a present diagnosis that is related to this 1991 injury and he does not relate the Veteran's right knee degenerative arthritis to this 1991 injury.  Moreover, the physician fails to provide a sufficient rationale regarding the relationship of the 1991 torn right gastrocnemius and any current right knee disability.  

A VA examination was performed in July 2012.  The Veteran was assessed with right knee degenerative joint disease (DJD).  He was status post arthroscopic surgery.  The examiner concluded that his right knee DJD was not caused by or related to his knee complaints in service.  The examiner reasoned that the Veteran's right knee complaint in service was an acute and transient superficial laceration of the anterior knee over the patella that caused a superficial wound infection and there was no relationship to this incident and the Veteran's present disability.  

The Board also finds that the July 2012 VA examination is insufficient to determine the present claim.  In this regard, the examiner failed to consider the Veteran's statements regarding his wear and tear on his knees as a result of 13 jumps in service as a paratrooper.  Furthermore, during the hearing the Veteran indicated that his in-service torn right gastrocnemius altered his gait and put extra pressure on his knees.  

Given the complex medical history of the Veteran's right knee disability, the Board finds that a medical opinion by an orthopedist is warranted.  Furthermore, on remand, the AOJ should attempt to obtain the Veteran's service treatment records from Fort Leavenworth and 2012 records from his right knee MRI and arthroscopic surgery.  

Left Knee

The Veteran filed a claim of service connection for a left knee disability.  He indicated that he injured his left knee during a jump as a paratrooper in service and also sustained wear and tear on his knees due to the 13 jumps he incurred in service.  

The Veteran also indicated that he injured his left knee in high school but that he did not have any knee problems when he entered service.  His service treatment records from June 1974 to October 1976 are unavailable.  Accordingly, his entrance examination is not associated with the claims file.  The Board notes that this is an important document to determine the soundness of the Veteran's left knee at entrance to service.  As noted above, efforts to obtain his complete service treatment records are to be made on remand.

A VA examination was performed in July 2012, at which time he was assessed with left knee degenerative joint disease (DJD).  The examiner noted that the Veteran had pre-service arthrotomy.  The examiner concluded that the Veteran's left knee DJD was not the result of military service given that his service treatment records were silent for a left knee disability or injury.  Furthermore, the examiner opined that the Veteran's left knee DJD was most likely secondary to the pre-service injury because the previous joint surgery is a known risk factor for developing latent onset DJD.  

The Board finds that the July 2012 VA examination is insufficient to determine the Veteran's claim of service connection for left knee DJD.  In this regard, the examiner failed to discuss the Veteran's statements of left knee complaints following a jump while he was a paratrooper in service.  In addition, the examiner concluded that his left knee DJD was most likely secondary to his pre-service surgery.  However, he failed to indicate whether his left knee was aggravated in service.  

Similar to the right knee, the Board notes the complex medical history regarding the left knee.  Accordingly, the Board finds that a remand is necessary for a medical opinion is warranted by an orthopedist.  

Diabetes Mellitus, Type II

The Veteran has been assessed with Diabetes Mellitus, Type II, and indicated that he had a high sugar count in 1981 at Fort McClellan and was identified with high blood pressure in 1976.  

In the alternative, the Veteran stated that he was exposed to hazardous materials while he was stationed at Fort McClellan and asserts this exposure caused his diabetes.  In this regard, the Board notes that Fort McClellan was home to the U.S. Army Chemical Center and School and the U.S. Army Combat Developments Command Chemical Biological-Radiological Agency, raising the possibility of exposure to radiation and/or harmful chemicals. 

Accordingly, the Board finds that the Veteran's diabetes claim needs to be developed in order to determine whether he was exposed to chemicals and/or harmful substances during his military service at Fort McClellan. 

Furthermore, the Board observes that the Veteran has not been provided a 
VA examination and finds that one would assist in the adjudication of this issue.  Indeed, given that the current evidence shows that the Veteran has a current disability which may have had its onset in military service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his diabetes mellitus, Type II.  See McLendon v. Nicholson, 20 Vet. App. 79, 
81-83 (2006).  

In addition, the Board finds that the last VA treatment record associated with the claims file is dated in July 2012.  Accordingly, the updated VA treatment records should be obtained on remand.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's complete VA treatment records from July 2012 to the present.  

2.  Ask the Veteran to identify all right knee treatment providers from September 2011 to the present, including the arthroscopic surgery and MRI performed in 2012, and furnish the appropriate authorization for the release of the medical records.  If the Veteran fails to furnish the necessary release for private treatment records, he should be advised to obtain the records and submit them to VA.  Associate any private records with the claims file.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made.  

3.  Obtain and associate with the claims file the Veteran's complete service treatment records, to include those from Fort Leavenworth.  All efforts to obtain the records should be associated with the claims file.  If any service treatment records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and representative.  

4.  Conduct development regarding exposure to chemicals and/or harmful substances during the Veteran's military service at Fort McClellan with the appropriate agency and/or records repository.  

5.  After completing #1, schedule the Veteran for a 
VA examination to determine the current severity of his service connected bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss and the impact of his hearing disability upon his vocational pursuits.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

6.  After completing #1 through #4, forward the claims file, including a copy of this remand, to be reviewed by an orthopedist to determine the etiology of the Veteran's bilateral knee disability.  The Board notes that an examination is not necessary unless determined by the orthopedist.  

The orthopedist should respond to the following questions:

a.  Identify all right and left knee disabilities during the pendency of this claim, or from September 2011.  

b.  For each diagnosed right knee disability or disabilities identified in response to (a), is it at least as likely as not (50 percent probability or more) that the right knee disability had its onset in and/or is otherwise etiologically related to the Veteran's period of active service?

c.  For each diagnosed left knee disability or disabilities identified in response to (a), is there clear and unmistakable (undebatable) evidence that the Veteran's left knee disability pre-existed the Veteran's military service?
	
i.  If the answer to (c) is yes, then is there clear and unmistakable (undebatable) evidence that the pre-existing left knee disability was NOT aggravated 
(i.e., permanently worsened) during active service?

ii.  If the answer to (c) is no, then is it at least as likely as not (probability of at least 50 percent) that the Veteran's current left knee disability was incurred in and/or is otherwise etiologically related to the Veteran's period of active service?
	
The orthopedist must provide a comprehensive rationale for each opinion provided.  Specifically, the orthopedist is to discuss the Veteran's statements regarding his jumps as a paratrooper in service, torn right gastrocnemius, and his statements indicating that he did not have any left knee complaints when he entered service.  

If the orthopedist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The orthopedist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

7.  After completing #1 and #4, schedule the Veteran for a VA examination to determine the etiology of his diabetes mellitus, Type II.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diabetes mellitus, Type II, had its onset in and/or is otherwise etiologically related to such service, including any recorded high sugar count and/or high blood pressure?

If, and only if, there is evidence that the Veteran was exposed to chemicals and/or harmful substances during his military service at Fort McClellan, then is it at least as likely as not (a 50 percent probability or more) that his diabetes mellitus, Type II, is etiologically related to this exposure?

The examiner is to provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

8.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case addressing all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


